Citation Nr: 1112049	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for psychiatric disability characterized as depression has been received.

2. Entitlement to service connection for psychiatric disability including depression, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1983 to June 2000.

A claim for service connection for depression was previously denied by the RO in March 2002.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for depression, and denied a TDIU.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

The Board notes that, in the June 2009 SOC, the RO addressed the matter of service connection for psychiatric disability, to include depression, on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously-denied claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving service connection for psychiatric disability as encompassing the first two matters set forth on the title page.  

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Also, in December 2010, the Veteran's representative submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c)(2010).  However, given the favorable decision noted, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.  

The Board's decision reopening the claim for service connection for psychiatric disability characterized as depression is set forth below.  The claim for service connection for psychiatric disability including depression, to include as secondary to service-connected disabilities, on the merits, as well as the claim for a TDIU, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In March 2002, the RO denied service connection for psychiatric disability characterized as depression; although notified of the denial in a May 2002 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 2002 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability characterized as depression, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision in which the RO denied service connection for psychiatric disability characterized as depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's March November 2004 denial is new and material, the criteria for reopening the claim for service connection for psychiatric disability characterized as depression are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 

As indicated above, the RO denied the Veteran's claim for service connection for depression in March 2002.  In the same March 2002 rating decision, the RO granted service connection for hypertension.

The evidence of record at the time consisted of service treatment and personnel records, VA treatment records, and the report of a December 2001 VA mental disorders examination.  

The basis for the RO's March 2002 denial was that the evidence did not show that the Veteran had a mental disability related to his military service. 

Although notified of the denial in a May 2002 letter, the Veteran did not initiate an appeal with the March 2002 RO decision.  See 38 C.F.R. § 20.200.  The RO's March 2002 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 2002 includes records of VA treatment and the transcript of the Veteran's August 2010 Board hearing.  The record also includes an April 2002 rating decision reflecting the RO's award of service connection for hypertensive cardiovascular heart disease.

July 2008 and April 2009 VA treatment records include  notations by the Veteran's treating psychiatrist that the Veteran suffered worry and depression over his health.  During the he August 2010 Board hearing, the Veteran asserted that  his depression is the result of his cardiovascular health problems.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for psychiatric disability characterized as depression.  

At the time of the March 2002 rating decision, there was evidence that the Veteran had a psychiatric diagnosis-then, depression;  however, there was nothing to support an award of service connection for such a diagnosis on any basis.  While the evidence still includes no medical evidence or opinion supporting a finding that there exists a direct relationship between a current psychiatric disability and service, the Veteran has asserted, and medical comment suggests, that there may be a secondary relationship between current psychiatric symptoms and cardiovascular disability for which service connection has been granted.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the March 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for current psychiatric disability-albeit, secondary to service-connected disability.  Hence, this evidence raises a reasonable possibility of substantiating a the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for psychiatric disability (characterized as depression) are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for psychiatric disability characterized as depression has been received, to this limited extent, the appeal is granted.


REMAND

Given the discussion noted above, and the evidence reflecting more recent psychiatric diagnoses other than depression (noted below), and what the RO has actually adjudicated in addressing the merits of the claim for service connection (noted above), the Board finds that recharacterization of the reopened claim as one for service connection for a psychiatric disability, including depression, to include as secondary to service-connected disabilities is appropriate.  The Board also finds that further development of the claim  for service connection, on the merits, is warranted.

In connection with this appeal, in May 2009, the Veteran was afforded a VA mental disorders examination.  After examining the Veteran and reviewing the record, the VA examining psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood, and polysubstance dependence in partial sustained remission.  The examiner also stated that the Veteran did not have a mental health diagnosis related to his service-connected disabilities, based on reports in the past of mental health complaints that were not due to his physical health condition.  The examiner further stated that : "[T]he [v]eteran has applied for service connection over the years, although it has not been determined that his report of conditions have been related to his military service.  Therefore, it is not at least as likely as not that his current report of difficulty is due to his service history or service-connected health conditions."  

The Board notes, however, 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board also notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,7444-47 (September 7, 2006).   The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  Id.

While the May 2009 VA examiner appeared to opine that the Veteran did not have a mental health diagnosis caused by his service-connected disabilities, the examiner did not explicitly address whether any psychiatric disability has been  aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected hypertensive cardiovascular heart disease and/or hypertension.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical opinion that fully and clearly addresses the matter of secondary service connection, the Board finds that further medical development of the claim involving psychiatric disability is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should forward the claims file to the psychologist who provided the May 2009 examination for an addendum opinion with a complete, clearly-stated rationale.  For each diagnosed psychiatric disability, the psychologist should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected hypertensive cardiovascular heart disease and/or hypertension.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  The RO should only arrange for further examination of the Veteran (by a psychiatrist or psychologist) if the November 2009 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for psychiatric disability, to include depression.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Furthermore, the record reflects that there might be outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran reported during the August 2010 Board hearing that he was currently receiving his cardiovascular and mental health treatment at the Columbia VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records from the Columbia VAMC dated from January 2003 to May 2009, the Veteran's testimony indicates that more recent records of VA treatment for his service-connected disabilities, and his claimed psychiatric disability, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia VAMC any outstanding  records of mental health evaluation and/or treatment, as well as records of evaluation and/or treatment for the Veteran's service-connected hypertension and hypertensive cardiovascular heart disease, since May 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the psychologist (or psychiatrist) is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

As a final matter, the Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Columbia VAMC all outstanding pertinent records of evaluation and/or treatment for mental health, hypertension, and/or hypertensive cardiovascular heart disease, since May 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the psychologist who examined the Veteran in May 2009 for an addendum opinion.

With respect to each diagnosed psychiatric disability, the psychologist should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability (a) was caused or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected hypertensive cardiovascular heart disease and/or hypertension.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The psychologist (or psychiatrist) should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim for service connection for psychiatric disability, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection, on the merits, as well as the claim for a TDIU, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include the provisions of 38 C.F.R. § 3.310, as revised in October 2006).  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered (to include the provisions of 38 C.F.R. § 3.310, as revised in October 2006), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


